It appearing that the above-named attorney is a member of the Bar of this Court, that he was suspended indefinitely from the practice of law in Navy courts, to include the U.S. Navy-Marine Corps Court of Criminal Appeals by the Judge Advocate General of the Navy, that pursuant to Rule 15(b), Rules of Practice and Procedure, U.S. Court of Appeals for the Armed Forces, said attorney was suspended from the practice of law before the Court on July 16, 2013, and afforded 30 days to show cause why he should not be disbarred, and that no matters have been submitted by the said attorney, it is ordered that William G. Parker is hereby suspended indefinitely from the practice of law before this Court, effective this date.